                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                               PLAINTIFF

v.                         CASE NO. 5:16-CR-50042

CORY DANIEL RUSHER                                                   DEFENDANT

                                       ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 53) of

Chief United States Magistrate Judge Erin L. Wiedemann, filed on February 26, 2020.

The time to object has now passed, and no objections were filed.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 53) is

ADOPTED IN ITS ENTIRETY, and Defendant’s pro se Motion Requesting Jail Credit for

Days Spent in Federal Custody Upon Arrest and Through Sentencing (Doc. 51) is

DENIED.

      IT IS SO ORDERED on this 19th day of March, 2020.



                                        /s/ Timothy L. Brooks
                                        TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE
